               Case 1:20-cv-02828-RCL Document 1 Filed 10/05/20 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    MARINOS MARINOS, et al.,1                      )
                                                   )
                   Plaintiffs,                     )
                                                   )
    vs.                                            )
                                                   )
    THE DISTRICT OF COLUMBIA                       )
                                                   )
    Serve: Office of Mayor Muriel Bowser           )
           1350 Pennsylvania Ave. NW               )
           Washington, DC 20004                    )
                                                   )
    Serve: Attorney General Karl Racine            )
                                                   )     Civil Action No. __________________
           441 4th St. NW
           Suite 1100 South                        )
           Washington, DC 20001                    )
                                                   )
    and                                            )
                                                   )
    METROPOLITAN POLICE                            )
    DEPARTMENT                                     )
    300 Indiana Ave. NW                            )
    Room 5059                                      )
    Washington, DC 20001                           )
                                                   )
                   Defendants.                     )
                                                   )

                                               COMPLAINT

          1.      Plaintiffs are or were employees of Defendants District of Columbia and the

Metropolitan Police Department (“MPD”) employed as police officers, detectives and/or sergeants

employed by the MPD. Plaintiffs bring this action on behalf of themselves and all others similarly

situated for a declaratory judgment, backpay and other relief pursuant to the Fair Labor Standards


1
  A list of all Plaintiffs is attached hereto as Exhibit A. Given the requirements of Local Civil Rule 5.1(c)(1),
and the dangers inherent in the nature of Plaintiffs’ jobs as police officers, police sergeants and detectives,
Plaintiffs will file a Motion for Leave to File Plaintiffs’ Address Information Under Seal within 30 days of
the date of filing this Complaint.
               Case 1:20-cv-02828-RCL Document 1 Filed 10/05/20 Page 2 of 8




Act (FLSA), 29 U.S.C. §§ 201, et seq., to remedy the Defendants’ willful and unlawful violations

of federal law complained of herein.

                                   JURISDICTION AND VENUE

          2.      Jurisdiction is conferred on this Court pursuant to 29 U.S.C. § 216(b) and 28 U.S.C.

§ 1331.

          3.      Venue lies within this District pursuant to 28 U.S.C. § 1391.

                                               PARTIES

          4.      At all times relevant, Plaintiffs are or were employed as police officers, detectives

and/or sergeants by the District of Columbia Metropolitan Police Department (“MPD”). Plaintiffs

have given their written consent to be party plaintiffs in this action pursuant to 29 U.S.C. § 216(b).

These written consent forms are attached hereto as Exhibit B.

          5.      At all times relevant, each of the Plaintiffs in this action has been an “employee”

within the meaning of the Fair Labor Standards Act (FLSA), 29 U.S.C. § 203(e)(1).

          6.      Defendant District of Columbia is, among other things, a juridical entity amenable

to suit under the FLSA in that it is, and was at all times material hereto, a “public agency” and

“employer” within the meaning of the FLSA, 29 U.S.C. § 203(x) and § 203(d). The District of

Columbia has a principal office and place of business at 1350 Pennsylvania Avenue NW,

Washington, DC 20004.

          7.      Defendant Metropolitan Police Department is an administrative division of the

District of Columbia and is, among other things, a juridical entity amenable to suit under the FLSA

in that it is, and was at all times material hereto, a “public agency” within the meaning of Section

3(x) of the FLSA, 29 U.S.C. § 203(x).The MPD has a principal office and place of business at 300

Indiana Avenue NW, Washington, DC 20001.




                                                    2
            Case 1:20-cv-02828-RCL Document 1 Filed 10/05/20 Page 3 of 8




                                              FACTS

       8.      On March 11, 2020, Mayor of the District of Columbia Muriel Bowser issued

Mayor’s Order 2020-045 and Mayor’s Order 2020-046, which declared a Public Emergency and

Public Health Emergency in the District of Columbia due to the ongoing and worldwide spread of

the novel coronavirus, COVID-19.

       9.      The Public Emergency and Public Health Emergency has been extended numerous

times since March 11, 2020, most recently on July 22, 2020 through the issuance of Mayor’s Order

2020-079. Pursuant to Mayor’s Order 2020-079, the Declarations of Public Emergency and Public

Health Emergency are extended until October 9, 2020.

       10.     On April 14, 2020, Mayor Bowser announced in an email to all District of

Columbia employees that she had authorized a $14 per diem premium payment for employees who

are physically required to report to work to fulfill their official job duties for the duration of the

COVID-19 Public Health Emergency. MPD employees, including the Plaintiffs, are and have been

at all times material eligible for this per diem hazard pay payment.

       11.     The District of Columbia and the MPD began providing hazard pay to employees

in their regular pay checks on April 20, 2020. To date, the Defendants continue to provide eligible

employees with a $14 per diem hazard pay. Hazard pay has also been provided retroactive to

March 16, 2020. The daily hazard payments are accumulated and paid in Plaintiffs’ paychecks,

which are received on a biweekly basis.

       12.     During the time period beginning March 16, 2020, Plaintiffs have physically

reported to work to perform their official job duties as MPD police officers, detectives and/or

sergeants. As a result, Plaintiffs have been eligible for and have received the $14 per diem hazard

pay authorized by Mayor Bowser.




                                                  3
          Case 1:20-cv-02828-RCL Document 1 Filed 10/05/20 Page 4 of 8




       13.      Consistent with Section 7(k) of the Fair Labor Standards Act, and as set forth in the

collective bargaining agreement between the District of Columbia, the MPD and the D.C. Police

Union, Plaintiffs are entitled, at a minimum, to overtime compensation equal to one and one-half

times their regular rate of pay for all hours worked in excess of 171 in a 28-day work period.

       14.      During the time period beginning March 16, 2020, Plaintiffs have regularly worked

hours in excess of 171 hours in a 28-day period and have been paid overtime compensation for

these hours, albeit at a reduced rate that fails to include in its calculation the hazard pay that

Plaintiffs have received. The overtime compensation paid to Plaintiffs was not equal to one and

one-half times the Plaintiffs’ regular rates of pay because their regular rates of pay did not take

into account the $14 per diem hazard pay provided by Defendants District of Columbia and MPD.

       15.      Plaintiffs’ hours of work since March 16, 2020, as well as the overtime

compensation and hazard pay payments that Plaintiffs have received since that date, are recorded

in the MPD and/or the District of Columbia’s timekeeping and payroll systems.

       16.      On April 17, 2020, the Chairman of the D.C. Police Union sent an email to Mark

Viehmeyer, Acting Director for the Metropolitan Police Department’s Employee Relations Unit,

with a number of questions regarding the Mayor’s hazard pay announcement and explaining that

federal law, and more specifically, the Fair Labor Standards Act, requires that the District of

Columbia must include the hazard payments in the calculation of the rate at which it pays officers

overtime pay.

       17.      On July 29, 2020, the Vice Chairman and Treasurer of the D.C. Police Union met

with representatives of the MPD to discuss the Mayor’s April 14, 2020, announcement regarding

hazard pay. During this meeting, representatives of the MPD confirmed that the District would not

be including hazard pay in the calculation of MPD employees’ overtime rate of pay.




                                                  4
          Case 1:20-cv-02828-RCL Document 1 Filed 10/05/20 Page 5 of 8




       18.     On July 31, 2020, the D.C. Police Union sent the MPD a letter that specifically

explained that under Sections 7(a), (k) and (e) of the Fair Labor Standards Act and its

implementing regulations, premium payments made for hazardous work, such as the daily hazard

payments made to Plaintiffs, must be included in employees’ regular rate of pay. The letter also

explained that failing to include the COVID-19 hazard pay in employees’ regular rate of pay has

the effect of decreasing the employees’ overtime rate of pay, and demanded that the District of

Columbia provide backpay to eligible employees equal to any unpaid overtime compensation

owed as a result of the hazard pay premium payments.

       19.     To date, and despite the District of Columbia and the MPD being repeatedly

informed of its obligation that hazard pay must be included in the Plaintiffs’ regular rates of pay

for purposes of calculating overtime, the District of Columbia and MPD have failed to include

hazard pay in calculating the Plaintiffs’ regular rates of pay. Defendants District of Columbia and

MPD have also failed to provide backpay to Plaintiffs for any unpaid overtime compensation owed

based on the District’s and MPD’s failure to include hazard pay in the regular rate calculation.

                                            COUNT I

  FAILURE TO PROPERLY CALCULATE THE PLAINTIFFS’ REGULAR RATE OF
   PAY IN VIOLATION OF SECTION 7 OF THE FAIR LABOR STANDARDS ACT

       20.     Plaintiffs incorporate by reference Paragraphs 1 through 19 and restate them herein.

       21.     Sections 207(a) and (k) of the FLSA, 29 U.S.C. § 207(a), as well as the regulations

of the U.S. Department of Labor, 29 CFR Part 778, et seq., require that all forms of remuneration

be included in the rate at which FLSA overtime is paid, with some limited exceptions. This

includes “such extra premiums as nigh shift differentials…and premiums paid for hazardous,

arduous, or dirty work.” 29 C.F.R. § 778.207(b).




                                                 5
           Case 1:20-cv-02828-RCL Document 1 Filed 10/05/20 Page 6 of 8




        22.     Defendants District of Columbia and MPD have failed to include hazard pay

premium payments in the regular rates of pay for Plaintiffs and all other similarly situated

employees for purposes of computing overtime pay entitlements. Defendants’ failure to include

hazard pay in the regular rates of pay for Plaintiffs and all others similarly situated employees

violates sections 7(a) and 7(k) of the FLSA. 29 U.S.C. § 207(a), (k); 29 C.F.R. § 778.207(b). The

failure to include hazard pay in the regular rate of pay for Plaintiffs and all others similarly situated

employees means that when Plaintiffs and all others similarly situated employees receive paid

overtime for working in excess of the applicable overtime threshold, they are paid at a rate that is

below the overtime rate mandated by the FLSA.

        23.     Defendants’ violations of the FLSA as alleged herein have been done in an

intentional, willful, and bad faith manner.

        24.     As a result of the Defendants’ continuing, willful, and purposeful violations of the

FLSA, there have become due and owing to the Plaintiffs and all other similarly situated employees

an amount that has not yet been precisely determined. The employment and work records of

Plaintiffs and all others similarly situated employees that reflect such ongoing FLSA violations

are in the exclusive possession, custody and control of Defendant District of Columbia and its

public agencies, including MPD, so the Plaintiffs are unable to state at this time the exact amount

owing to them. The Defendants are under a duty imposed under the FLSA, 29 U.S.C. § 211(c),

and other statutory and regulatory provisions, to maintain and preserve payroll and other

employment records with respect to the Plaintiffs and all others similarly situated from which the

amount of Defendants’ liability can be ascertained.

        25.     Pursuant to 29 U.S.C. § 216(b), Plaintiffs and all other similarly situated employees

are entitled to recover backpay as well as liquidated damages in an amount equal to their backpay




                                                   6
              Case 1:20-cv-02828-RCL Document 1 Filed 10/05/20 Page 7 of 8




damages for the Defendants’ failure to properly calculate the regular rate of pay and provide

proper overtime compensation.

        26.      Plaintiff and all others similarly situated employees are entitled to recover

reasonable attorneys’ fees and costs under 29 U.S.C. § 216(b).

                                      PRAYER FOR RELIEF

        WHEREFORE, the Plaintiffs respectfully request that this Court enter each of the

following forms of relief:

        (a)      Enter judgment declaring that Defendants District of Columbia and Metropolitan

Police Department have willfully and wrongfully violated its statutory obligations to Plaintiffs and

all other similarly situated employees, and deprived the Plaintiffs and all other similarly situated

employees of his and her rights under the FLSA;

        (b)      Order a complete and accurate accounting of all the compensation to which the

Plaintiffs and all others similarly situated are entitled;

        (c)      Award Plaintiffs and all other similarly situated employees backpay and monetary

liquidated damages equal to their unpaid compensation;

        (d)      Award Plaintiffs and all others similarly situated interest on their unpaid

compensation;

        (e)      Award Plaintiffs and all other similarly situated employees their reasonable

attorneys’ fees to be paid by the Defendants, as well as the costs and disbursements of this action;

and

        (f)      Grant such other relief as may be just and proper.




                                                    7
Case 1:20-cv-02828-RCL Document 1 Filed 10/05/20 Page 8 of 8




                           Respectfully submitted,

                           /s/ Gregory K. McGillivary
                           Gregory K. McGillivary (D.C. Bar No. 411029)
                           Sarah M. Block (D.C. Bar No. 1026577)
                           McGILLIVARY STEELE ELKIN LLP
                           1101 Vermont Ave. NW
                           Suite 1000
                           Washington, DC 20005
                           Phone: (202) 833-8855
                           Facsimile: (202) 452-1090
                           gkm@mselaborlaw.com
                           smb@mselaborlaw.com




                              8
